Citation Nr: 1532179	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-06 603	)	DATE
	)
	)

Received from the
Department of Veterans Affairs, Veterans Health Administration (VHA)
Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for medical care provided at St. Elizabeth Medical Center from May 12, 2009, to May 15, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his cousin


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009, Department of Veterans Affairs (VA) VHA decision.  In May 2015, the Veteran and his cousin testified at a hearing before the undersigned at the regional office (RO) in Buffalo, New York and a transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Worker's Compensation Pension paid, in part, the Veteran's medical expenses in connection with his hospitalization at St. Elizabeth Medical Center from May 12, 2009, to May 15, 2009.

2.  The Veteran's service-connected diabetes mellitus and its residuals, for which he is in receipt of a combined 50 percent rating, did not play any role in his hospitalization at St. Elizabeth Medical Center from May 12, 2009, to May 15, 2009.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at St. Elizabeth Medical Center from May 12, 2009, to May 15, 2009, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.1002, 17.1004 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA generally has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  However, because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Therefore, the Board will proceed to a decision. 

II.  Analysis

Initially, the Board notes that the facts of this case are not in dispute and are as follows.  Specifically, the Veteran seeks payment or reimbursement for the medical treatment he received at St. Elizabeth Medical Center from May 12, 2009, to May 15, 2009.  In this regard, the Veteran testified that on May 12, 2009, while driving from a drill conducted in connection with his duties as a volunteer firefighter he passed out, was injured, and sought treatment at St. Elizabeth Medical Center.  The Veteran testified that he informed St. Elizabeth Medical Center upon his admission that his only insurance was VA.  Similarly, his cousin testified that she called VA on May 13, 2009, to notify them of the Veteran's hospitalization.  The Veteran next testified that while at St. Elizabeth Medical Center he received treatment for the left elbow injury he sustained in the motor vehicle accident and had surgery to install a pacemaker to stop the episodes that caused him to pass out while driving.  The Veteran testified and the record shows that he thereafter remained hospitalized at St. Elizabeth Medical Center until May 15, 2009.  The Veteran also testified, in substance, that his service-connected diabetes mellitus and its residuals did not play any role in his initially seeking emergency treatment at St. Elizabeth Medical Center or his continued need for hospitalization until May 15, 2009.  The Veteran and his cousin also testified that the appellant did not receive a bill from St. Elizabeth Medical Center for the services they rendered from May 12, 2009, to May 15, 2009, until more than 90 days after his discharge.  The record also shows that in October 2009 the Worker's Compensation Board issued a decision in which it agreed to pay the part of the Veteran's medical expenses at St. Elizabeth Medical Center related to his left elbow injury.  Lastly, the record shows that VA received a claim for payment or reimbursement for the medical treatment he received at St. Elizabeth Medical Center in November 2009. 

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.   Specifically, pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment for nonservice-connected disabilities in non-VA facilities is only allowed if, among other things,

. . . (f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment) . . . 

(Emphasis added).  

The record shows that the Worker's Compensation Board agreed to pay the part of the Veteran's medical expenses at St. Elizabeth Medical Center related to his left elbow injury.  Therefore, the Board finds that the Veteran had another health-plan contract for payment or reimbursement for at least part of the medical expenses he incurred as a result of his hospitalization at St. Elizabeth Medical Center from May 12, 2009, to May 15, 2009, even though they did not pay the expenses incurred in connection with his receiving a pacemaker to treat his heart disorder.  Therefore, because VA must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant],'" the Board finds that the criteria for reimbursement of unauthorized medical expenses under The Veterans Millennium Health Care and Benefits Act have not been met.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  The appeal is denied.

In addition to the provisions of the Veterans Millennium Health Care and Benefits Act discussed above, payment or reimbursement for medical expenses incurred in non-VA facilities is also available under 38 U.S.C.A. § 1728.  Under 38 U.S.C.A. § 1728 VA is required to pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care of services were rendered to a Veteran for an adjudicated service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical or treatment had been or would have been refused.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006). 

In this regard, the Veteran testified in May 2015 that his service-connected diabetes mellitus and its residuals, for which he is in receipt of a combined 50 percent rating, did not play any role in his seeking emergency treatment at St. Elizabeth Medical Center on May 12, 2009, or in his continued hospitalization at St. Elizabeth Medical 

Center until May 15, 2015.  Moreover, nothing in the record contradicts this testimony.  As such, entitlement to payment pursuant to 38 U.S.C.A. § 1728 is also not warranted. 


ORDER

Entitlement to payment or reimbursement for medical care provided by at St. Elizabeth Medical Center from May 12, 2009, to May 15, 2009, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


